DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 2 October 2020.
Claims 1, 6, 16, and 17 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 2 October 2020:
a.	Applicant's arguments with respect to the 35 U.S.C. 101 rejections of the pending claims have been fully considered but are not deemed persuasive.
	On page 11 of Applicant’s remarks, Applicant states the following:
“claim 1 recite [sic] a specific manner of storing data and retrieving the state of data after several updates. Applicant respectfully asserts that it is impractical, if not impossible, to perform the claimed functionality as a mental process. No human mind could store large volumes of data, generate deltas and combined deltas when receiving a plurality of updates, nor could a human mind access ‘a minimal quantity of data objects including the first-level combined delta data object in place of the N data objects’ without using an algorithm executed by a processor and linked to a memory” (remarks, page 11, bottom of page, emphasis is Applicant’s). 

	The Office respectfully disagrees with the above remarks. Applicant’s argument that “No human mind could store large volumes of data, generate deltas and combined not require storing large volumes of data. Claims 1, 16, and 17 recite generating first-level and second-level combined deltas for data updates. Under the broadest reasonable interpretation, the “generating” limitations of these claims may be interpreted as follows:
M=1, i.e. a single delta is generated for one data update;
N=2, i.e. a first-level combined delta is generated for the M=1 update plus one subsequent update; and
J=3, i.e. a second-level combined delta is generated for the N=2 updates plus one subsequent update.
Hence, under the broadest reasonable interpretation, these claims merely require generating a total of three deltas for three data updates. Then, the “enabling subsequent determination” limitation merely requires utilizing the three deltas to determine the state of the data after three updates. These limitations correspond to no more than a mental process that could be performed in the human mind, with the aid of pencil and paper. Using only a pencil and paper, a person could generate a delta for a data update, generate a combined delta for that original data update plus one subsequent update, generate another combined delta based on the previous combined delta plus one subsequent update, and then utilize the deltas to determine the state of the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with a pencil and paper) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


	On page 12 of Applicant’s remarks, Applicant states the following: “the
disclosed method provides a solution for a technical problem (e.g., storing data and
retrieving the state of data after large number updates with high efficiency). Thus, Applicant submits that the claims, if they recite an abstract idea, integrate that supposed abstract idea into a practical application” (remarks, page 12, first and second paragraphs).
The Office respectfully disagrees with the above remarks. This judicial exception is not integrated into a practical application. Other than the abstract idea, the claims recite limitations for the following: a) receiving and storing data and data updates and b) storing deltas. These limitations are recited at a high level of generality, i.e. as generic computer functions of receiving data and storing data. Hence, these limitations amount to simply implementing the abstract idea on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

	On pages 12-13 of Applicant’s remarks, Applicant states the following: “claim 1 recites a specific technical solution to the complex operations of storing updates to data and efficiently retrieving the state of data after several updates.” (remarks, page 12, last paragraph). Applicant further asserts the following: “Applicant submits that the claims, if they are directed to an abstract idea, provide an inventive concept that is "significantly more" than the abstract idea because they recite unconventional steps for storing data and retrieving state of data after several updates.”
The Office respectfully disagrees with the above remarks. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements are a) receiving and storing data and data updates and b) storing deltas. These additional claim elements correspond to computer functions that are well-understood, routine, and conventional in the field of computer data storage1. Mere instructions to apply an exception using conventional computer components and functions cannot provide an inventive concept. These claims are not patent eligible.

b.	Applicant's arguments with respect to the 35 U.S.C. 102 and 103 rejections of the pending claims have been fully considered but are not deemed persuasive.
	On pages 14-15 of Applicant’s remarks, Applicant argues that Heman fails to teach the following limitations of claim 1:
“generating corresponding deltas for each of M sequential updates of the plurality of updates, each delta representing an update to a previous state of the data, wherein M is greater than or equal to one;
generating a first-level combined delta representing N updates of the plurality of updates, wherein N represents the M updates and one or more subsequent updates;
generating a second-level combined delta representing J updates of the plurality of updates, wherein J represents the N updates and one or more subsequent updates; and
storing the deltas, the first-level combined delta and the second-level combined delta as respective data objects.”

The Office respectfully disagrees with the above remarks. Heman teaches a delta tree data structure that includes storage of differential update data values (see Heman para. 0016). Heman provides an illustrative example showing these deltas (see Heman para. 0081 and Fig. 10: items 134, 136, 156, and 158 correspond to deltas). Therefore, Heman clearly teaches “generating corresponding deltas for each of M sequential updates of the plurality of updates, each delta representing an update to a previous state of the data, wherein M is greater than or equal to one.” In Heman’s illustrative example, first-level combined deltas are clearly shown (see Heman para. 0081 and Fig. 10: items 132 and 154 correspond to first-level combined deltas), and a second-level combined delta is also shown (see Heman para. 0081 and Fig. 10: item 152 corresponds to a second-level combined delta). Therefore, Heman clearly teaches “generating a first-level combined delta representing N updates of the plurality of updates, wherein N represents the M updates and one or more subsequent updates; and generating a second-level combined delta representing J updates of the plurality of updates, wherein J represents the N updates and one or more subsequent updates.” Finally, Heman clearly teaches the storage of these deltas after they are generated (see Heman para. 0016: differential data storage stores differential update data values).

On page 16 of Applicant’s remarks, Applicant cites Heman para. 0049 and then summarily concludes that “Heman fails to teach or suggest ‘enabling subsequent determination of respective states of the data after any specified number of updates by accessing a minimal quantity of data objects’” (remarks, page 16, first paragraph, emphasis is Applicant’s).
The Office respectfully disagrees with the above remarks. Heman teaches that database 14 receives updates as well as read requests (see Heman para. 0039 and Fig. 3). Furthermore, Heman teaches utilizing the delta tree structure to enable the system to minimize computational and input/output (I/O) requirements for read operations (see Heman para. 0017). Therefore, Heman clearly teaches “enabling subsequent determination of respective states of the data after any specified number of updates by accessing a minimal quantity of data objects.”

	On pages 16-17 of Applicant’s remarks, Applicant argues that Heman fails to teach the following limitation of claim 9: “for each data item, delta, first-level combined delta and second-level combined delta, storing a B+ tree indicating the fragment in which any given indexed element contained in the respective data item, delta or combined deltas is stored.” In support of this argument, Applicant asserts the following: “claim 9 recites that the deltas and combined deltas are generated independent of the data structure and are stored as indexed elements.”
	The Office respectfully disagrees with the above remarks. Heman teaches the creation of a positional delta tree (PDT) data structure implemented as a B+ tree and enabling quick and efficient querying of the data (see Heman para. 0045 and 0064). A visualization is provided in Fig. 10, which shows that each node of the tree stores stable identifier (SID) and row identifier (RID) values, which are used as references to the data stored in the data tables of the database (see Heman para. 0046). Therefore, the B+ tree of Heman, i.e. Heman’s positional delta tree (PDT) data structure, clearly provides an indication of where any given data element or delta is stored. Therefore, Heman teaches the limitation as claimed.

	Independent claims 16 and 17 recite limitations similar to those of claim 1, and these claims are unpatentable over the prior art for the same reasons that claim 1 is unpatentable, as set forth above.

	Dependent claims 2-15 and 18-20 are unpatentable over the prior art for the same reasons that claims 1 and 17 are unpatentable, as set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1 and 17, the following is recited (emphasis added): “enabling subsequent determination of respective states of the data after any specified number of updates by accessing a minimal quantity of data objects including the first-level combined delta data object in place of the N data objects corresponding to the N updates and by accessing the second-level combined delta data object in place of the J data objects corresponding to the J updates.” There is insufficient antecedent basis in these claims for the recitations of “the N data objects” and “the J data objects.”

As to claims 2-15 and 18-20, they depend from claims 1 and 17, respectively, and therefore inherit their deficiencies.

As to claim 16, the following is recited (emphasis added): “updating the at least a portion of the data based on the retrieved at least respective portions of each of the determined set of deltas and/or combined deltas.” There is insufficient antecedent basis in this claim for the highlighted recitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 16, and 17 recite generating first-level and second-level combined deltas for data updates, and then enabling determination of states of the data after a number of updates. Under the broadest reasonable interpretation, the “generating” limitations of these claims may be interpreted as follows:
M=1, i.e. a single delta is generated for one data update;
N=2, i.e. a first-level combined delta is generated for the M=1 update plus one subsequent update; and
J=3, i.e. a second-level combined delta is generated for the N=2 updates plus one subsequent update.
Hence, under the broadest reasonable interpretation, these claims merely require generating a total of three deltas for three data updates. Then, the “enabling subsequent determination” limitation merely requires utilizing the three deltas to determine the state of the data after three updates. These limitations correspond to no more than a mental process that could be performed in the human mind, with the aid of pencil and paper. Using only a pencil and paper, a person could generate a delta for a data update, generate a combined delta for that original data update plus one subsequent update, generate another combined delta based on the previous combined delta plus one subsequent update, and then utilize the deltas to determine the state of the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with a pencil and paper) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Other than the abstract idea, the claims recite limitations for the following: a) receiving and storing data and data updates and b) storing deltas. These limitations are recited at a high level of generality, i.e. as generic computer functions of receiving data and storing data. Hence, these limitations amount to simply implementing the abstract idea on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements  are a) receiving and storing data and data updates and b) storing deltas. These additional claim elements correspond to computer functions that are well-understood, routine, and conventional in the field of computer data storage2. Mere instructions to apply an exception using conventional computer components and functions cannot provide an inventive concept. These claims are not patent eligible.
	Dependent claims 2-4 and 11-15 merely provide more details of the mental process that can be completed with the aid of pencil and paper, i.e. generating first-level and second-level combined deltas for data updates and then utilizing the deltas to determine the states of the data. Dependent claims 5-10 merely recite a implementing the abstract idea in a particular technological environment. Dependent claims 18-20 mirror the claim language of claims 2, 3, and 11, respectively. Hence, the additional claim element(s) in the dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heman et al. (U.S. Patent Application Publication No. 20100235335 A1, hereinafter referred to as Heman).
As to claim 1, Heman teaches a method, performed by one or more processors, the method comprising:
receiving data (see Heman para. 0039 and Fig. 3: database 14);
storing a data item corresponding to the data (see Heman para. 0039 and Fig. 3: database 14);
receiving a plurality of updates to the data (see Heman para. 0039 and Fig. 3: database 14 receives update requests);
generating corresponding deltas for each of M sequential updates of the plurality of updates, each delta representing an update to a previous state of the data, wherein M is greater than or equal to one (see Heman para. 0016: delta tree data structure includes storage of differential update data values; and see Heman para. 0081 and Fig. 10: items 134, 136, 156, and 158 correspond to deltas);
generating a first-level combined delta representing N updates of the plurality of updates, wherein N represents the M updates and one or more subsequent updates (see Heman para. 0081 and Fig. 10: items 132 and 154 correspond to first-level combined deltas);
generating a second-level combined delta representing J updates of the plurality of updates, wherein J represents the N updates and one or more subsequent updates (see Heman para. 0081 and Fig. 10: item 152 corresponds to a second-level combined delta); and
storing the deltas, the first-level combined delta and the second-level combined delta as respective data objects (see Heman para. 0016: differential data storage stores differential update data values);
enabling subsequent determination of respective states of the data (see Heman para. 0039: database 14 responds to read requests) after any specified number of updates (see Heman para. 0039 and Fig. 3: database 14 receives update requests) by accessing a minimal quantity of data objects (see Heman para. 0017: utilizing the delta tree structure enables the system to minimize computational and input/output (I/O) requirements for read operations) including the first-level combined delta data object in place of the N data objects corresponding to the N updates (see Heman para. 0081 and Fig. 10: items 132 and 154 correspond to first-level combined deltas) and by accessing the second-level combined delta data object in place of the J data objects corresponding to the J updates (see Heman para. 0081 and Fig. 10: item 152 corresponds to a second-level combined delta).

As to claim 2, Heman teaches wherein J = I x N, where / is a positive integer greater than one (see Heman para. 0081 and Fig. 10: Item 132 corresponds to a first-level combined delta, formed from a combination of the deltas at items 134 and 136. Hence, N=2. Item 152 corresponds to a second-level combined delta formed by a combination of four deltas, i.e. items 134, 136, 156, and 158. Hence, J=4 and I=2).

As to claim 3,  Heman teaches the method comprising generating / - 1 first-level combined deltas, each representing a distinct set of N updates of the M updates ((see Heman para. 0081 and Fig. 10: Item 132 corresponds to a first-level combined delta, formed from a combination of the deltas at items 134 and 136. In addition, item 154 is also a first-level combined delta, formed from a combination of the deltas at items 156 and 158), and storing the / - 1 first-level combined deltas (see Heman para. 0016: differential data storage stores differential update data values).

As to claim 4, Heman teaches wherein / = N (see Heman para. 0081 and Fig. 10: Item 132 corresponds to a first-level combined delta, formed from a combination of the deltas at items 134 and 136. Hence, N=2. Item 152 corresponds to a second-level combined delta formed by a combination of four deltas, i.e. items 134, 136, 156, and 158. Hence, J=4 and I=2).

As to claim 5, Heman teaches wherein the data item, the deltas, the first-level combined deltas and the second-level combined deltas each comprise indexed data, wherein indexed data comprises one or more indexed elements (see Heman para. 0008 and 0098: indexed data elements).

As to claim 6, Heman teaches wherein the storing of the deltas, the first-level combined delta and the second-level combined delta is to a distributed data management system (see Heman para. 0039: distributed data storage system).

As to claim 10, Heman teaches wherein the distributed data management system comprises a transaction manager (see Heman para. 0047: the database performs transaction management).

As to claim 11, Heman teaches wherein each combined delta represents a continuous portion of an ordered sequence of updates (see Heman para. 0084: ordered sequence of updates).

As to claim 12, Heman teaches the method comprising generating deltas representing each update of a subset of the plurality of updates, wherein the subset of the plurality of updates comprises each update for which the respective update is not the final update of a combined delta (see Heman para. 0016: delta tree data structure includes storage of differential update data values; and see Heman para. 0081 and Fig. 10: items 134, 136, 156, and 158 correspond to deltas).

As to claim 13, Heman teaches the method comprising:
retrieving at least a portion of the data item (see Heman para. 0039 and Fig. 3: database 14 receives update requests);
determining a set of the deltas (see Heman para. 0016: delta tree data structure includes storage of differential update data values; and see Heman para. 0081 and Fig. 10: items 134, 136, 156, and 158 correspond to deltas) and/or combined deltas (see Heman para. 0081 and Fig. 10: items 132 and 154 correspond to first-level combined deltas, and item 152 corresponds to a second-level combined delta) representing A updates, wherein A is greater than or equal to one (see Heman para. 0039 and Fig. 3: database 14 receives update requests), wherein the determined set is a minimal set of the deltas and/or combined deltas that represent the A updates (see Heman para. 0017: utilizing the delta tree structure enables the system to minimize computational and input/output (I/O) requirements for read operations);
retrieving at least respective portions of each of the determined set of deltas and/or combined deltas (see Heman para. 0049 and Fig. 5: the positional delta tree (PDT) data structure is accessed to retrieve differential update data);
reconstituting at least a respective portion of the data from the at least a portion of the data item (see Heman para. 0049 and Fig. 5: differential update data retrieved from the positional delta tree (PDT) data structure is merged with corresponding tuples from the database table 56, in order to generate resulting tuples);
updating the at least a portion of the data based on the retrieved at least respective portions of each of the determined set of deltas and/or combined deltas (see Heman para. 0050 and Fig. 6: update operation 100);
sending the updated data (see Heman para. 0053: differential update is stored in positional delta tree (PDT) data structure 72).

As to claim 14, Heman teaches wherein the expectancy of the number of elements in a minimal set of deltas and/or combined deltas representing B updates is O(log B) (see Heman para. 0081 and Fig. 10: the computational cost is a logarithmic function of the positional delta tree (PDT) data structure).

As to claim 15, Heman teaches wherein the number of elements in the minimal set of deltas and/or combined deltas is O(log B) (see Heman para. 0081 and Fig. 10: the computational cost is a logarithmic function of the positional delta tree (PDT) data structure).

As to claim 16, Heman teaches a method, performed by one or more processors, the method comprising:
retrieving at least a portion of an data item representing at least a portion of data, after any specified number of updates (see Heman para. 0039 and Fig. 3: database 14 receives update requests);
determining a set of deltas (see Heman para. 0016: delta tree data structure includes storage of differential update data values; and see Heman para. 0081 and Fig. 10: items 134, 136, 156, and 158 correspond to deltas) and/or combined deltas (see Heman para. 0081 and Fig. 10: items 132 and 154 correspond to first-level combined deltas, and item 152 corresponds to a second-level combined delta) representing A updates of the plurality of updates (see Heman para. 0039 and Fig. 3: database 14 receives update requests), wherein the determined set is a minimal set of the deltas and/or combined deltas that represent the A updates (see Heman para. 0017: utilizing the delta tree structure enables the system to minimize computational and input/output (I/O) requirements for read operations);
retrieving at least respective portions of each of the determined set of deltas and/or combined deltas (see Heman para. 0049 and Fig. 5: the positional delta tree (PDT) data structure is accessed to retrieve differential update data);
reconstituting the at least a portion of the data from the at least a portion of the data item (see Heman para. 0049 and Fig. 5: differential update data retrieved from the positional delta tree (PDT) data structure is merged with corresponding tuples from the database table 56, in order to generate resulting tuples);
updating the at least a portion of the data based on the retrieved at least respective portions of each of the determined set of deltas and/or combined deltas (see Heman para. 0050 and Fig. 6: update operation 100);
sending the updated data (see Heman para. 0053: differential update is stored in positional delta tree (PDT) data structure 72).

As to claim 17, Heman teaches a computing system comprising:
a computer processor (see Heman para. 0038 and Fig. 2: central processing unit (CPU) 32);
a non-transitory computable-readable medium storing software instructions executable by the computer processor to cause the computing system to (see Heman para. 0038 and Fig. 2: main memory 36):
receive data (see Heman para. 0039 and Fig. 3: database 14);
store a data item corresponding to the data; receive a plurality of updates to the data (see Heman para. 0039 and Fig. 3: database 14);
generate corresponding deltas for each of M sequential updates of the plurality of updates, each delta representing an update to a previous state of the data, wherein M is greater than or equal to one (see Heman para. 0016: delta tree data structure includes storage of differential update data values; and see Heman para. 0081 and Fig. 10: items 134, 136, 156, and 158 correspond to deltas);
generate a first-level combined delta representing N updates of the plurality of updates, wherein N represents the M updates and one or more subsequent updates (see Heman para. 0081 and Fig. 10: items 132 and 154 correspond to first-level combined deltas);
generate a second-level combined delta representing J updates of the plurality of updates, wherein J represents the N updates and one or more subsequent updates (see Heman para. 0081 and Fig. 10: item 152 corresponds to a second-level combined delta); and
store the deltas, the first-level combined delta and the second-level combined delta as respective data objects (see Heman para. 0016: differential data storage stores differential update data values);
enable subsequent determination of respective states of the data (see Heman para. 0039: database 14 responds to read requests) after any specified number of updates (see Heman para. 0039 and Fig. 3: database 14 receives update requests)  by accessing a minimal quantity of data objects (see Heman para. 0017: utilizing the delta tree structure enables the system to minimize computational and input/output (I/O) requirements for read operations) including the first-level combined delta data object in place of the N data objects corresponding to the N updates (see Heman para. 0081 and Fig. 10: items 132 and 154 correspond to first-level combined deltas) and by accessing the second-level combined delta data object in place of the J data objects corresponding to the J updates (see Heman para. 0081 and Fig. 10: item 152 corresponds to a second-level combined delta).

As to claim 18, see the rejection of claim 2 above.

As to claim 19, see the rejection of claim 3 above.

As to claim 20, see the rejection of claim 11 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Heman et al. (U.S. Patent Application Publication No. 20100235335 A1, hereinafter referred to as Heman) in view of Smith et al. (U.S. Patent Application Publication No. 20130218840 A1, hereinafter referred to as Smith).
As to claim 7, Heman does not appear to explicitly disclose a token ring database system, wherein the token ring database system allocates each element stored to the token ring database system to a given database server randomly or pseudo-randomly.
However, Smith teaches a token ring database system, wherein the token ring database system allocates each element stored to the token ring database system to a given database server randomly or pseudo-randomly (see Smith 0036-0037 and Fig. 4: data storage is implemented as a ring in which a particular key 312 is randomly assigned to one of the data storage nodes 131).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heman to include the teachings of Smith because it enables replication and redundant storage of data such that node failure does not stop data access requests (see Smith para. 0037).

As to claim 8, Heman as modified by Smith teaches wherein each of the data item, the deltas, the first-level combined deltas and the second-level combined deltas comprise a plurality of fragments (see Heman para. 0007: data is decomposed into storage blocks), wherein each fragment has a fixed size limit (see Heman para. 0083: fixed-size data blocks), and each fragment is stored to the token ring database system as a distinct element (see Smith para. 0032: data values are stored with a universally unique identifier (UUID)).

As to claim 9, Heman as modified by Smith teaches  further comprising, for each data item, delta, first-level combined delta and second-level combined delta, storing a B+ tree indicating the fragment in which any given indexed element contained in the respective data item, delta or combined deltas is stored (see Heman para. 0045 and 0064: the positional delta tree (PDT) data structure is implemented as a B+ tree, enabling quick and efficient querying of the data).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to providing efficient data storage and retrieval by combining a minimal number of data updates/deltas.
a.	Finis et al.; “LABELING VERSIONED HIERARCHICAL DATA”; U.S. PGPub. No. 20140136498 A1.
Teaches grouping deltas in an exponential fashion enables querying n versions of the data while applying at most log n deltas. (see para. 0024).
b.	Sim-Tang, Siew Yong; “METHOD AND SYSTEM FOR DATA REDUCTION”; U.S. PGPub. No. 20110252004 A1.
Teaches a combination of first-stage deltas and second-stage deltas to achieve storage reduction and minimize storage overhead (see para. 0048-0049).
c.	Pittelko et al.; “SYSTEMS AND METHODS FOR REPLICATION OF DATA UTILIZING DELTA VOLUMES”; U.S. PGPub. No. 20140019698 A1.
Teaches that it is a well-known and conventional to generate deltas for identifying changes in the data (see para. 0004).
Teaches generating combined deltas (see para. 0008) for more efficient data replication and storage (see para. 0032).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See Pittelko et al., U.S. PGPub. No. 20140019698 A1, para. 0004
        2 See Pittelko et al., U.S. PGPub. No. 20140019698 A1, para. 0004